Citation Nr: 0623701	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  06-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to November 
1945, and from November 1945 to November 1948.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Wichita, Kansas (RO).

A motion to advance this case on the Board's docket was 
received by the Board in June 2006, and granted in July 2006, 
for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
bilateral hearing loss.

2.  The veteran has a current diagnosis of left mid-foot 
degenerative joint disease.

3.  The evidence of record does not relate the veteran's left 
foot disorder to his military service.

4.  The veteran does not have a current diagnosis of a left 
ankle disorder.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).

2.  A left foot disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A left ankle disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for bilateral hearing loss, a left foot 
disorder, and a left ankle disorder, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2005).  Prior to initial adjudication of the veteran's 
claims, a letter dated in November 2003 satisfied the duty to 
notify provisions; additional letters were sent in February 
2004 and May 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's VA medical treatment records have been 
obtained; he has not identified any pertinent private medical 
records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran's service medical records were reported by the 
National Personnel Records Center (NPRC) as having been 
destroyed by the 1973 fire at that facility, but, as detailed 
below, some records were still obtained.  Although the duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, a VA examination was not accorded the 
veteran in this case as none was required.  See 38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In December 2003, the NPRC reported that the veteran's 
service medical records were "fire-related," or were 
presumed destroyed in a fire at the NPRC in 1973.  The Board 
notes that the veteran's service entrance examination, 
service separation examination, immunization records, dental 
records, and some inservice treatment records were obtained.  
However, there remains a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  However, case law does not establish a 
heightened "benefit of the doubt," only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing a claim, and 
to explain its decision when the veteran's medical records 
have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Bilateral Hearing Loss

As noted above, the NPRC reported in December 2003 that the 
veteran's service medical records were fire-related.  
However, his January 1945 service entrance examination and 
October 1948 service separation examination are associated 
with the claims file.  Both of these examinations reflect a 
score of 15/15, or normal hearing, on the whisper test.

Subsequent to service, the veteran reported progressive 
bilateral hearing loss during VA outpatient visits in August 
2004 and March 2005, and requested consultations with the VA 
audiology department.  However, the record reflects that 
these requests were denied on the basis that he was 
ineligible for hearing aids.  The Board notes that under 
38 C.F.R. § 17.149, eight categories of veterans are 
automatically eligible for hearing aids; these include former 
prisoners of war, recipients of the Purple Heart, and those 
receiving benefits under 38 U.S.C.A. § 1151.  38 C.F.R. 
§ 17.149 (2005).  Unfortunately, it does not appear that the 
veteran a member of any of the eligible categories.  There is 
also no evidence that the veteran was ever diagnosed with 
bilateral hearing loss by a private audiologist.  

Based on the above, the veteran does not have an objective 
diagnosis of bilateral hearing loss that is confirmed by 
audiological testing as specified in 38 C.F.R. § 3.385 
(2005).  In the absence of proof of a present disability, 
there is no valid claim presented.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Accordingly, service connection for 
bilateral hearing loss is not warranted.

In his June 2006 submission, the veteran's representative 
raised three main issues with regard to the veteran's 
bilateral hearing loss claim.  Initially, it was asserted 
that the veteran's provisional diagnosis of bilateral hearing 
loss made by a VA physician merited a remand for a VA 
examination.  While a March 2005 VA treatment record does 
note a provisional diagnosis of hearing loss, this 
"diagnosis" is based primarily on the veteran's reported 
symptomatology, and was never confirmed by objective 
audiological testing.  

Additionally, it was asserted that because the March 2006 
statement of the case discussed the veteran's potential 
exposure to acoustic trauma in service, a remand for a VA 
examination to determine if that acoustic trauma was 
required.  However, the Board notes that although the veteran 
could have been exposed to acoustic trauma, based on his 
military occupational specialties, the fact remains that an 
objective diagnosis of hearing loss is still not of record.  
The duty to assist is not always a one-way street; if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, it was asserted that VA treatment records reflect 
that the veteran was seen at VA outpatient clinics for 
bilateral hearing loss.  The Board recognizes that the VA 
treatment records reflect that the veteran reported having 
hearing loss.  However, the veteran's subjective reports of 
his symptoms, to include decreased hearing, do not comprise 
an objective diagnosis made by a medical professional.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Because no current diagnosis of bilateral hearing loss is of 
record, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Foot Disorder

As noted above, the NPRC reported in December 2003 that the 
veteran's service medical records were fire-related.  
However, his January 1945 service entrance examination and 
October 1948 service separation examination, both of record, 
are devoid of notations of a left foot injury or related 
residuals.  Additionally, within the remaining service 
medical records, there is no evidence of a left foot injury.

Subsequent to service, the first evidence of a left foot 
disorder is dated in June 2004, when an x-ray assessed 
significant arthritic changes in the left mid-foot.  A May 
2005 VA treatment record shows that on physical examination, 
there was diffuse tenderness about the mid-foot and over the 
bunion area.  A concurrent x-ray showed a calcaneal spur, 
with extensive osteophyte formation from the distal end of 
the first metatarsal.  The most marked hypertrophic bone was 
present along the lateral and plantar aspects of the head of 
the first metatarsal, but there were no acute osseous 
abnormalities.  The assessment was left foot pain and 
tenderness with bunion.  

The evidence of record does not show that the veteran's left 
foot disorder is related to service.  The VA physician who 
conducted the May 2005 physical examination and reviewed the 
x-ray findings concluded that the veteran's reported 
inservice injury was not a significant factor in his current 
left foot disorder.  Additionally, continuity has not been 
shown, as the first postservice evidence of any left foot 
symptomatology is dated in 2004, over 50 years subsequent to 
the veteran's separation from service.  See 38 C.F.R. § 
3.303(b).  In light of this evidence, service connection for 
a left foot disorder is not warranted.

Because there is no evidence that the veteran's left foot 
disorder is related to service, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. at 49.

Left Ankle Disorder

The veteran alleges that he sustained a severe left ankle 
sprain in 1946, which he asserts is the root cause of his 
current left ankle swelling and pain.  As noted above, the 
NPRC reported in December 2003 that the veteran's service 
medical records were fire-related.  However, his January 1945 
service entrance examination and October 1948 service 
separation examination, both of record, are devoid of 
notations of a left ankle injury or related residuals.  
Additionally, within the remaining service medical records, 
there is no evidence of a left ankle injury.

Subsequent to service, VA treatment records dated beginning 
in June 2004 note that the veteran reported significant left 
ankle pain, swelling, and occasional instability.  Physical 
examination in May 2005 found diffuse left ankle pain and 
swelling, but no significant ligamentous laxity.  A 
concurrent x-ray noted that the left ankle mortise and 
articular surfaces were within normal limits, and there was 
no evidence of fracture, dislocation, or abnormal soft 
tissues.  The diagnosis was a normal left ankle.  

Based on the above, there is no evidence that the veteran 
currently has a left ankle disorder.  Although he reports 
having diffuse pain and tenderness in his left ankle, the May 
2005 radiological studies and physical examination failed to 
show a diagnosable disorder.  The Board notes that pain is 
only one criterion for determining whether a disability 
exists, and that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. 
Cir. 2001).  

Because there is no objective evidence of a left ankle 
disorder, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a left foot disorder is denied.

Service connection for a left ankle disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


